DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akagi et al. (US Patent Application Publication US 20180109036 A1).
As per claim 1,  Akagi teaches a connector 10, comprising: a housing 71 including a rear surface portion (back surface of 71, seen in figure 1) facing rearward; and a cover 21 for surrounding a wire 86 pulled out from the rear surface portion (back surface of 71, seen in figure 1) side, wherein: the housing 71 includes a first mounting portion 29 and a second mounting portion 26b provided around the rear surface portion (back surface of 71, seen in figure 1), the cover 21 includes a first mount receiving portion 38 and a second mount receiving 0 with a center (perpendicular longitudinal plane) of the rear surface portion (back surface of 71, seen in figure 1) in a back view (seen in figure 5B) of the housing 71 as a center (perpendicular longitudinal plane).
As per claim 2, Akagi teaches a connector 10, wherein a plurality of the first lock portions 29 are provided side by side in a back view (seen in figure 5B) in the first mounting portion 29, the second lock portion 35a(s) less than the first lock portions 29 is/are provided in the second mounting portion 26b, and one of the plurality of first lock portions 29 is arranged at the position inverted 1800 with respect to the interfering portion 44.
As per claim 3,  Akagi teaches a connector 10, wherein: the housing 71 includes a fitting tube portion (along 25, seen in figure 5A), a mating connector 20 being fit inside the fitting tube portion (along 25, seen in figure 5A), and the interfering portion 44 is formed by causing a part of the fitting tube portion (along 25, seen in figure 5A) to bulge outward and an erroneous 
As per claim 4, Akagi teaches a connector 10, comprising a lever 30 rotatably arranged on the housing 71 to proceed with connection to the mating connector 20, wherein: the lever 30 is arranged outside the cover 21, and the cover 21 includes a laterally projecting portion 21a projecting in a direction intersecting a rotating direction (Y seen in figure 8) of the lever 30.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831